Case 18-11438 Doc 55 Filed 10/21/19 Entered 10/21/19 11:04:44 Main Document Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA
         IN RE:     GERALD MICHAEL ADAMS, SR.                        CASE NO. 18-11438
                    DAWN ANN ADAMS                                   SECTION A
                    aka Dawn Duhe
                    aka Dawn Howard
                    DEBTORS                                          CHAPTER 13
   ****************************************************
                        STIPULATION REGARDING THE MOTION FOR
                              RELIEF FOR AUTOMATIC STAY

          IT IS HEREBY AGREED by and between counsel for the parties of SN Servicing

   Corporation, as servicer for U.S. Bank Trust National Association as Trustee of Chalet Series III

   (“Creditor”), and Gerald and Dawn Adams (“Debtors”) that an Order should be entered so that

   the automatic stay be modified as follows:

          IT IS AGREED that Debtors are post-petition delinquent as follows:

      1.16 Post-Petition Installments of $794.92 each due for
        July 1, 2018 to October 1, 2019 …...…..…………………………                               $12,718.72

      2.Attorney Fee …………………………………………………………                                                  500.00

      3.Court Cost ……………………………………………………………                                                   181.00


                                                           TOTAL                        $13,399.72

          IT IS FURTHER AGREED that Debtors shall cure the post-petition delinquency of

   $13,399.72 by paying eleven (11) equal monthly installments of $1,116.65 and a twelfth (12th)

   and last monthly installment of $1,116.57 directly to SN Servicing Corporation beginning

   November 1, 2019 and ending October 1, 2020. This amount is in addition to the regular

   monthly payment. If SN Servicing Corporation does not receive the additional payment or any

   part thereof within thirty (30) days of its due date, which is the first (1st) of the month, then said

   event will constitute a default of this Order, and SN Servicing Corporation shall provide Debtors
Case 18-11438 Doc 55 Filed 10/21/19 Entered 10/21/19 11:04:44 Main Document Page 2 of 2



   and Debtors’ counsel with notice of default and fourteen (14) days right to cure. Should the

   default not be cured within the fourteen (14) days, the Court shall lift the stay upon the

   presentation of an affidavit of default executed by a representative of SN Servicing Corporation.

          IT IS FURTHER AGREED that Debtors shall pay the ongoing post-petition payments

   timely as they come due directly to SN Servicing Corporation commencing with the November

   1, 2019 payment. Should SN Servicing Corporation not receive a regular post-petition payment

   on its due date, which is the first (1st) of the month, and thirty (30) days lapse without receipt of

   the payment, then said event will constitute a default of this Order, and SN Servicing

   Corporation shall provide Debtors and Debtors’ counsel with notice of default and fourteen (14)

   days right to cure. Should the default not be cured within the fourteen (14) days, the Court shall

   lift the stay upon the presentation of an affidavit of default executed by a representative of SN

   Servicing Corporation.

          IT IS FURTHER AGREED that should this case be converted to any other Chapter of the

   Bankruptcy Code, the Order shall survive conversion. This order shall survive one (1) year after

   entry of this order, or until this case is dismissed, if the dismissal occurs prior to the passage of

   the one (1) year period referenced herein.

          THIS STIPULATION READ AND AGREED this 21st day of October, 2019.



   /s/ Tabitha Mangano                               /s/ Jenny A. Abshier
   Tabitha Mangano (No. 32569)                       Jenny A. Abshier (No. 32984)
   JACKSON & McPHERSON, L.L.C.                       Attorney for Debtors
   1010 Common Street, Suite 1800                    3939 Veterans Memorial Blvd., Suite 215
   New Orleans, Louisiana 70112                      Metairie, Louisiana 70002
   504-581-9444                                      504-222-2536
